 



Exhibit 10-h-4
ROCKWELL COLLINS 2005
NON-QUALIFIED PENSION PLAN
The purpose of this Plan is to provide benefits in excess of the Benefit
Limitation (as defined below) to a group of employees and to provide benefits in
excess of the Compensation Limit (as defined below) to a select group of
management and highly compensated employees of Rockwell Collins, Inc. and its
affiliates. This Plan also provides benefits in excess of the benefits provided
under the Company Pension Plan (as defined below) to a select group of highly
compensated employees consisting of Corporate Pilots and to a select group of
management or highly compensated employees who deferred compensation under the
Rockwell Collins Deferred Compensation Plan prior to 2005. This Plan is unfunded
for tax purposes and for purposes of Title I of ERISA.
This Plan is established effective as of January 1, 2005 for accrued benefits
that were earned and vested after December 31, 2004 under the Rockwell Collins
Non-Qualified Pension Plan (“Pre-2005 Plan”) through September 30, 2006, the
date the Pre-2005 Plan was frozen.
ARTICLE I
DEFINITIONS

1.005   Affiliate means:

  (a)   any company incorporated under the laws of one of the United States of
America of which the Company owns, directly or indirectly, eighty percent (80%)
or more of the combined voting power of all classes of stock or eighty
percent (80%) or more of the total value of the shares of all classes of stock
(all within the meaning of Code Section 1563);     (b)   any partnership or
other business entity organized under such laws, of which the Company owns,
directly or indirectly, eighty percent (80%) or more of the voting power or
eighty percent (80%) or more of the total value (all within the meaning of Code
Section 414(c)); and     (c)   any other company deemed to be an Affiliate by
the Board of Directors.

1.010   Benefit Limitation means the limitations on benefits payable from
Defined Benefit Plans which are imposed by Section 415 of the Code.

1.020   Board of Directors means the Company’s Board of Directors.

1.030   Change of Control means any of the following:

1



--------------------------------------------------------------------------------



 



  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (c) of
this Section 1.030; or     (b)   Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to that
date whose election, or nomination for election by the Company’s shareowners,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; or     (c)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another entity (a “Company Transaction”), in each case, unless, following such
Company Transaction, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Company Transaction beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Company Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Company Transaction of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any employee benefit plan (or related trust) of the

2



--------------------------------------------------------------------------------



 



Company or of such corporation resulting from such Company Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Company Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or

  (d)   Approval by the Company’s shareowners of a complete liquidation or
dissolution of the Company.

1.040   Code means the Internal Revenue Code of 1986, as amended.   1.050  
Committee means the Compensation Committee of the Board of Directors.   1.060  
Company means Rockwell Collins, Inc., a Delaware corporation.   1.070   Company
Officer means an employee who, effective July 23, 2007 attains a Salary Grade of
M0 or M1, or who prior to July 23, 2007 but after June 30, 2006 attained a
Salary Grade of M9 or M0 or who prior to July 1, 2006 attained a Salary Grade of
23 or higher.   1.080   Company Pension Plan means the Rockwell Collins Pension
Plan.   1.090   Compensation Limit means the limitation imposed by
Section 401(a)(17) of the Code on the amount of compensation which can be
considered in determining the amount of a participant’s benefit under the
Company Pension Plan.   1.095   Corporate Pilot means any Participant in the
Company Pension Plan whose principal duty as an employee is the operation of
aircraft as a pilot or co-pilot for at least one year immediately preceding
Retirement.   1.100   Defined Benefit Plan has the same meaning given that term
in Section 3(35) of ERISA.   1.150   Delinkage Date means January 1, 2009 or
such other date as is permitted under Section 409A and is approved by the Chief
Executive Officer, Chief Financial Officer, Senior Vice President, Human
Resources or General Counsel of the Company.   1.110   Employee means any person
who is employed by the Company or by an Affiliate, including, to the extent
permitted by Section 406 of the Code, any United States citizen regularly
employed by a foreign Affiliate of the Company.   1.120   ERISA means the
Employee Retirement Income Security Act of 1974, as amended.   1.130   409A
Change of Control means a “Change of Control Event” as defined in Treasury
Regulation Section 1.409A-3(i)(5)(i) and as set forth in Treasury Regulation
Section 1.409A-3(i)(5)(v)-(vii), applying the default rules and percentages set
forth in such Treasury Regulations.

3



--------------------------------------------------------------------------------



 



1.140   Highly Compensated Employee means a participant in or retiree under the
Company Pension Plan whose compensation would otherwise be considered under such
Plan in determining his benefits thereunder in excess of the Compensation Limit.
  1.150   Interest Rate means the average 30-Year Treasury Rate as published by
the Internal Revenue Service in the October preceding the year of the
Participant’s annuity starting date.   1.160   Mortality Assumptions means the
FAS 87 mortality assumptions used for the Company’s Net Periodic Benefit Costs
in the year of the Participant’s annuity starting date.   1.170   Participant
means any participant in the Company Pension Plan whose benefits payable
therefrom are restricted by the Benefit Limitation or the Compensation Limit.
Employees who were hired on or before September 30, 2006 who (1) are Corporate
Pilots, (2) are Company Officers hired on or after January 1, 1993 but eligible
for the pre-1993 formula under the Company Pension Plan, or (3) are participants
in the Company Pension Plan who deferred compensation under the Rockwell Collins
Deferred Compensation Plan and attained 85 points under the Rule of 85 after
December 31, 2004, are also eligible to participate in this Plan.
Notwithstanding any other provision of this Plan or the Company Pension Plan to
the contrary, no Employee or other person, individual or entity shall become a
Participant in this Plan after the earlier of (a) September 30, 2006 or (b) the
day on which a Change of Control occurs.   1.180   Plan means this Rockwell
Collins 2005 Non-Qualified Pension Plan.   1.190   Plan Administrator means the
person from time to time so designated by name or corporate office by the Board
of Directors.   1.200   Pre-2005 Plan means the Rockwell Collins Non-Qualified
Pension Plan and its predecessor, the Rockwell International Corporation
Non-Qualified Pension Plan.   1.210   Retirement means “separation from service”
from the Company and all of its Affiliates, within the meaning of Section 409A,
on or after attainment of age 55 other than for reason of death.   1.220   Rule
of 85 means, with respect to a Participant in the Collins Salaried Employees’ or
Certain Salaried Employees’ sub-plans of the Company Pension Plan attainment of
at least age 55 but not more than age 62 with a sum of age (in years and months)
and Credited Service (as defined in the Company Pension Plan) (in years and
months) total 85 or more on or before the date of Separation from Service or
Retirement. For purposes of determining eligibility, years and months of service
with the Company after September 30, 2006 shall also be considered.

4



--------------------------------------------------------------------------------



 



1.230   Section 409A means Section 409A of the Code and any regulations or other
guidance issued thereunder.   1.240   Securities Exchange Act means the
Securities Exchange Act of 1934, as amended.   1.250   Separation from Service
means a “separation from service” from the Company and all of its Affiliates,
within the meaning of Section 409A, other than for reasons of Retirement or
death.   1.260   Specified Employee has the meaning set forth in Section 409A,
as determined each year in accordance with procedures established by the
Company.   1.270   Third Party Administrator means an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
a Change of Control, was the Company’s Chief Executive Officer or, if not so
identified, the Company’s highest ranking officer (the “Ex-CEO”).   1.280  
Trust means the master trust established by agreement between the Company and
the Trustee, which will be a grantor trust.   1.290   Trustee means Wells Fargo
Bank, N.A., or any successor trustee of the Trust described in Section 1.280 of
this Plan.

Terms not otherwise defined in this Article I shall have meanings set forth in
the Company Pension Plan document.
ARTICLE II
DETERMINATION OF BENEFITS

2.005   Effective as of the close of business on September 30, 2006, and
notwithstanding any other provision in this Plan (or in the Company Pension
Plan) to the contrary, individuals who first become Employees after
September 30, 2006 will not be eligible to become Participants in this Plan. No
benefits shall be accrued under this Plan after September 30, 2006, except
pursuant to the Rule of 85.   2.010   This Plan has been established by the
Company as a non-qualified pension plan for benefits earned and vested on and
after January 1, 2005 for those employees of the Company and its Affiliates
whose retirement benefits under the Company Pension Plan are, in the
determination of those benefits, reduced by reason of application of the
Compensation Limit and/or the Benefit Limitation for benefits earned and vested
on and after January 1, 2005. This Plan also provides enhanced benefits to
(a) Corporate Pilots, (b) Company Officers hired on or after January 1, 1993 but
eligible for the pre-1993 formula under the Company Pension Plan, and
(c) participants in the Company Pension Plan who deferred compensation under the
Rockwell Collins Deferred Compensation Plan and attained 85 points under the
Rule of 85 after December 31, 2004. The Company

5



--------------------------------------------------------------------------------



 



shall pay from its general assets or from the Trust, as the case may be, to each
Participant, or to the beneficiary, surviving spouse or joint annuitant of the
Participant, a benefit which is equal to the amount of such reduction or
enhancement and reduction or enhancement for benefits payable under the Pre-2005
Plan. Notwithstanding any other provision of this Plan to the contrary, all
non-qualified pension benefits for Corporate Pilots are considered earned and
vested after December 31, 2004 and are therefore payable under this Plan and not
the Pre-2005 Plan.

2.020   If the monthly benefit for which a Participant would have been otherwise
eligible at retirement under the Company Pension Plan is reduced because of
application of the Compensation Limit, for purposes of determining the benefit
payable under this Plan, a Participant’s Average Annual Earnings shall mean the
highest amount that can be determined by averaging the Participant’s Earnings
(as defined in the Company Pension Plan) for any five (5) calendar years within
the ten (10) calendar years (or lesser period, if applicable) of active
employment which immediately precede the earliest of the dates on which the
Participant retires, dies, terminates or commences an approved absence for
disability or the date of the Company Pension Plan freeze (September 30, 2006)
in accordance with the Company Pension Plan. In determining Average Annual
Earnings (as defined in the Company Pension Plan), any calendar year in which
the Participant has less than a full year of Credited Service (as defined in the
Company Pension Plan) may be disregarded.   2.025   In the case of a Participant
who first becomes an Employee on or after January 1, 1993 and, prior to the
earlier of his retirement from the Company or September 30, 2006 becomes a
Company Officer, the monthly benefit payable to such Participant from this Plan
shall be calculated pursuant to the same formula as is set forth in
Section 5.010(a) of the Certain Salaried or Collins Salaried Employees sub-plans
of the Company Pension Plan for participants in that plan who were first
employed by the Company prior to January 1, 1993.   2.030   Subject to the
provisions of Section 2.050, for Retirement distributions that commence prior to
the Delinkage Date, any benefit payable under this Plan shall be paid to or in
respect of the Participant in the same manner and at the same time and form that
benefits become payable under the Company Pension Plan.   2.040   For
distributions that commence on and after the Delinkage Date, the distribution
provisions of the Company Pension Plan shall have no application to this Plan.
Effective for distributions that commence on and after the Delinkage Date,
distribution to a Participant of his or her accrued benefit hereunder shall only
be made upon the earliest of the Participant’s Separation from Service,
Retirement, death or, subject to the terms and conditions set forth in
Section 2.050, 409A Change of Control. All such distributions to Participants,
as well as distributions made to beneficiaries hereunder, shall be made in the
form of lump sum payments, subject to the following:

  (a)   For purposes of calculating any lump sum distribution under this Plan,
the Plan shall use the Interest Rate and Mortality Assumptions.

6



--------------------------------------------------------------------------------



 



  (b)   Effective for distributions commencing on or after the Delinkage Date, a
Participant may make a one-time, irrevocable election to have his or her accrued
benefit under this Plan paid in (1) no more than ten (10) equal annual
installments commencing upon Retirement, such installments to be the amounts
that are actuarially equivalent to the present value of the Participant’s
accrued benefit under this Plan, or (2) the form of an annuity described in
Exhibit A to this Plan. Such election shall only apply to accrued benefits
commencing upon Retirement and only if the actuarial present value of the
Participant’s accrued benefit upon Retirement is less than the amount specified
under Section 402(g)(1)(B) of the Code ($15,500 for 2008). A Participant may
elect any of the forms of annuities or installments without the consent of such
election by the Participant’s spouse. Any such election to receive installments
or an annuity shall be made no later than December 31st immediately preceding
the Delinkage Date or December 31st of the calendar year immediately preceding
the calendar year any additional benefit is accrued after the Delinkage Date
under the Rule of 85. Except as otherwise provided in Section 6.020, such
election shall be irrevocable.

2.050   Effective as of the Delinkage Date, notwithstanding any other provision
of this Plan to the contrary, a Participant (including, for purposes of this
Section 2.050, a retiree who is currently receiving benefits under this Plan)
may elect to have the present value of the benefits due hereunder paid in a lump
sum in the event of the occurrence of a 409A Change of Control, subject to the
following:

  (a)   To be effective, the election of a Participant pursuant to this Section
must be made in writing and filed with the Committee prior to December 31st of
the calendar year immediately preceding the year in which such benefit was
accrued. Notwithstanding the foregoing, a Participant may elect to make the
election described in this Section 2.050 with respect to his interest in and to
accrued benefit hereunder that were earned prior to the Delinkage Date no later
than the December 31st immediately preceding the Delinkage Date.     (b)  
Subject to Section 6.020, such election shall be irrevocable.     (c)   Lump sum
payments to be made under this Section 2.050 to Participants or, in the case of
the Participant’s death, to the Participant’s beneficiary shall be made within
forty-five (45) days following the 409A Change of Control.     (d)  
Notwithstanding the foregoing, if the Participant does not file a timely written
or electronic election in accordance with Section 2.050(a) to receive or not
receive his or her accrued benefit under the Plan in a lump sum upon a 409A
Change of Control, then such Participant’s accrued benefit under the Plan will
automatically be paid in a lump sum upon a 409A Change of Control.

2.060   Effective as of the Delinkage Date, with respect to distributions which
are payable to a Participant or, in the event of the Participant’s death, to his
beneficiary:

7



--------------------------------------------------------------------------------



 



  (a)   Subject to Section 6.030, any lump sum payments shall be paid within the
sixty (60) day period following the close of the calendar year which includes
the Participant’s Separation from Service, Retirement or, if applicable, death.
    (b)   Subject to Section 6.030, each annual installment payable shall be
paid within the sixty (60) day period following the close of each calendar year
during the payment period, commencing with the calendar year following the year
which includes the Participant’s Retirement or, if applicable, death.

2.070   Effective as of the Delinkage Date, notwithstanding any other provision
of this Plan to the contrary, in the event that a Participant dies prior to
commencement of distribution of his accrued benefit under the Plan, the
Participant’s accrued benefit under this Plan shall be paid in a lump sum to his
designated beneficiary within the sixty (60) day period following the close of
the calendar year which includes the Participant’s death. For purposes of this
Section 2.070, the Participant’s accrued benefit shall be the present value of
the accrued benefit payable in the form of a pre-retirement death benefit under
the Company Pension Plan without regard to the Benefit Limitation and
Compensation Limit, reduced by the present value of the accrued benefit payable
in the form of the pre-retirement death benefit pursuant to the Pre-2005 Plan.
The beneficiary of such pre-retirement death benefit shall be designated as
follows:

  (a)   A Participant who is unmarried on the date of such beneficiary
designation may designate any person or persons as his beneficiary or
beneficiaries (both principal as well as contingent) to whom distribution under
this Plan shall be made in the event of his death prior to distribution of his
accrued benefit under the Plan. In the absence of such designation, the
succession of beneficiaries, as specified in Section 8.020 of the Company
Pension Plan shall be controlling.     (b)   Notwithstanding any other provision
of this Plan, in the event that a Participant is married on the date of his
death and the Participant dies prior to commencement of distribution of benefits
under this Plan, the Participant’s surviving spouse shall be the beneficiary of
the Participant’s benefit under this Plan.

2.080   Notwithstanding any other provision of this Plan to the contrary, if the
Participant dies after commencement of distribution of his accrued benefit under
the Plan, such benefit will be paid in the form elected pursuant to
Section 2.040.   2.090   Notwithstanding any other provision of this Plan to the
contrary, in the event that a Participant Separates from Service prior to the
Delinkage Date and prior to distribution of benefits under the Plan, any benefit
payable under this Plan shall be paid to or in respect of the Participant in a
lump sum within the sixty (60) day period following the close of the calendar
year immediately preceding the Delinkage Date.

8



--------------------------------------------------------------------------------



 



ARTICLE III
CLAIMS PROCEDURE

3.010   Any person claiming a right to participate in this Plan, claiming a
benefit under this Plan or requesting information under this Plan shall present
the claim or request in writing to the Committee, who shall respond in writing
within ninety (90) days following the receipt of the request.   3.020   If the
claim or request is denied, the written notice of denial shall state:

  (a)   the reasons for denial;     (b)   a description of any additional
material or information required and an explanation of why it is necessary; and
    (c)   an explanation of this Plan’s claim review procedure.

3.030   Any person whose claim or request is denied may make a request for
review by notice given in writing to the Committee.   3.040   A decision on a
request for review shall normally be made within ninety (90) days after the date
of such request. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified and the time limit shall
be extended by an additional sixty (60) days from the date of such request. The
decision shall be in writing and shall be final and binding on all parties
concerned.

ARTICLE IV
AMENDMENT AND TERMINATION; MISCELLANEOUS PROVISIONS

4.010   The Board of Directors shall have the power to amend, suspend or
terminate this Plan at any time, except that no such action shall adversely
affect rights with respect to any benefit without the consent of the person
affected. Notwithstanding the foregoing, except as otherwise permitted by
Section 409A, in the event of any termination of the Plan, any benefit payable
under the Plan shall continue to be paid in accordance with the terms of the
Plan in effect on the date of Plan termination.   4.020   This Plan shall be
interpreted and administered by the Committee; provided, that interpretations by
the Plan Administrator of those provisions of the Company Pension Plan which are
also applicable to this Plan shall be binding on the Committee.

Notwithstanding any other provision of this Plan to the contrary, upon and after
the occurrence of a Change of Control, the Plan will be administered by the
Third-Party Administrator. The Third-Party Administrator will have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited, to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change of Control, such
administrator will have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.

9



--------------------------------------------------------------------------------



 



Upon and after the occurrence of a Change of Control, the Company will be
required to:

  (a)   pay all reasonable administrative expenses and fees of the Third-Party
Administrator;     (b)   indemnify the Third-Party Administrator against any
costs, expenses and liabilities including, without limitation, attorney’s fees
and expenses arising in connection with the performance of such administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the said administrator or its employees or agents;     (c)
  supply full and timely information to the Third-Party Administrator on all
matters relating to the Plan, the Trust, the Participants and any surviving
spouses and contingent annuitants, the benefits of the Participants, the date of
circumstances of the Retirement, death or Separation from Service of the
Participants, and such other pertinent information as the Third-Party
Administrator may reasonably require; and     (d)   upon and after a Change of
Control, the Third-Party Administrator may not be terminated by the Company and
may only be terminated (and a replacement appointed) by the Trustee, but only
with the approval of the Ex-CEO (as defined in Section 1.270).

4.030   This Plan is an unfunded employee benefit plan primarily for providing
benefits to an identified group of management or highly compensated employees of
the Company and is also an excess benefit plan (as defined by Section 3(36)
of ERISA). This Plan is intended to be unfunded for tax purposes and for
purposes of Title I of ERISA. Participants and their beneficiaries, estates,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of the Company or its Affiliates. Any and
all of the assets of the Company and its Affiliates shall be, and remain, the
general, unpledged, unrestricted assets of the Company and its Affiliates. The
Company’s and any Affiliate’s sole obligation under this Plan shall be merely
that of an unfunded and unsecured promise of the Company or such Affiliate to
pay money in the future.   4.040   Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey, in advance of
actual receipt, any interest he may have hereunder. A Participant’s rights to
benefits described herein are and shall be nonassignable and nontransferable
prior to actual distribution as provided by this Plan. Any such attempted
assignment or transfer shall be ineffective with respect to the Company and with
respect to any Affiliate, and the Company’s and any Affiliate’s sole obligation
shall be to distribute benefits to Participants, their beneficiaries or estates
as appropriate. No part of any

10



--------------------------------------------------------------------------------



 



Participant’s benefits hereunder shall, prior to actual payment as provided by
this Plan, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor shall any such benefits be transferable by operation of law in the
event of a Participant’s or any other persons bankruptcy or insolvency, except
as otherwise required by law.

4.050   This Plan shall not be deemed to constitute a contract of employment
between the Company or any of its Affiliates and any Participant, and no
Participant, beneficiary or estate shall have any right or claim against the
Company or any of its Affiliate under this Plan except as may otherwise be
specifically provided in this Plan. Nothing in this Plan shall be deemed to give
a Participant the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of the Company or any Affiliate to
discipline, discharge or change the status of a Participant at any time.   4.060
  A Participant will cooperate with the Committee by furnishing any and all
information requested by the Committee or its delegates in order to facilitate
proper administration (including distributions to and in respect of
Participants) of this Plan and by taking such other action as may be reasonably
requested by the Committee or its delegate.   4.070   Subject to ERISA, the
provisions of this Plan shall be construed and interpreted according to the laws
of the State of Iowa. In the event that any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of this Plan, which shall be construed and
enforced as if such illegal or invalid provision were not included in this Plan.
The provisions of this Plan shall bind and obligate the Company and its
Affiliates and their successors, including, but not limited to, any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of the
Company or its Affiliates and their successors of any such company or other
business entity.   4.080   All words used in this Plan in the masculine gender
shall be construed as if used in the feminine gender where appropriate. All
words used in this Plan in the singular or plural shall be construed as if used
in the plural or singular where appropriate.

ARTICLE V
TRUST

5.010   Establishment of the Trust. The Company shall establish the Trust (which
may be referred to herein as a “Rabbi Trust”). The Trust shall become
irrevocable upon a Change of Control (to the extent not then irrevocable).
Notwithstanding any other provision of this Plan to the contrary, the Trust
shall not become irrevocable or funded with respect to this Plan upon the
occurrence of an event described in Section 1.030(d). After the Trust has become
irrevocable with respect to the Plan, except as otherwise provided in Section 12
of the Trust, the Trust shall remain irrevocable with respect to the Plan until
all benefits due under this Plan and benefits and account balances due to any
participants and beneficiaries under any other plan covered by the Trust have
been paid in full. Upon establishment of the Trust, the Company shall provide
for funding of the Trust in accordance with the terms of the Trust.

11



--------------------------------------------------------------------------------



 



5.020   Interrelationship of the Plan and the Trust. The provisions of the Plan
and any Participant’s Participation Agreement Form will govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust will govern the rights of the Company and its Affiliates, Participants and
the creditors of the Company and its Affiliates to the assets transferred to the
Trust. The Company and each of its Affiliates employing any Participant will at
all times remain liable to carry out their obligations under the Plan.   5.030  
Distributions From the Trust. The Company’s and each of its Affiliate’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce their
obligations under this Plan.   5.040   Rabbi Trust. The Rabbi Trust shall:

  (a)   be a non-qualified grantor trust which satisfies in all material
respects the requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any
successor Revenue Procedure or other applicable authority);     (b)   be
irrevocable upon a 409A Change of Control, to the extent not then irrevocable
(other than an event described in Section 1.030(d)); and     (c)   provide that
any successor trustee shall be a bank trust department or other party that may
be granted corporate trustee powers under state law.

ARTICLE VI
SECTION 409A

6.010   Section 409A Generally. This Plan is intended to comply with
Section 409A. Notwithstanding any other provision of this Plan to the contrary,
the Company makes no representation that this Plan or any benefit payable under
this Plan will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to this Plan.   6.020  
Changes in Elections. Effective as of the Delinkage Date, notwithstanding any
other provision of this Plan to the contrary, once an election is made pursuant
to this Plan it shall be irrevocable unless all of the following conditions are
met:

  (a)   the election to change the time or form of payment will not become
effective until the date that is one year after the date on which the election
to make the change is made;

12



--------------------------------------------------------------------------------



 



  (b)   except with respect to any payment to be made upon the death of a
Participant, the form of payment, as changed, will defer payment of the
Participant’s accrued benefit until at least five (5) years later than the date
that payment of such Participant’s accrued benefit would otherwise have been
made under this Plan; and     (c)   with respect to a payment that is to be made
upon a fixed date or schedule of dates, the election to change the form of
payment is made no less than twelve (12) months before the date that payment of
the accrued benefit was otherwise scheduled to be paid.

For purposes of Section 6.020(b) and (c), all payments scheduled to be made in
the form of installments that are attributable to a particular Plan Year will be
treated as scheduled to be made on the date that the first installment of such
series of payments is otherwise scheduled to be made (that is, the installments
will be treated as an entitlement to a single payment for purposes of
Section 409A).
Once a change in election is made and recorded pursuant to the Plan, such
election will be irrevocable unless all of the conditions of this Section 6.020
are met. Notwithstanding any other provision of this Plan to the contrary, a
Participant will be permitted to make only one change in election pursuant to
this Section 6.020 with respect to the accrued benefit to which such election
relates.
With respect to election made by a married Participant whose marriage terminates
due to death or divorce after the Delinkage Date, but prior to the distribution
of benefits payable under the Plan, such election made by the Participant for a
joint annuity as described in Exhibit A, will be defaulted to a single life
annuity without resulting in a change of election as described in this
Section 6.020.

6.030   Six Month Wait for Specified Employees. Effective as of the Delinkage
Date, notwithstanding any other provision of this Plan to the contrary, to the
extent that any accrued benefit payable under the Plan constitute an amount
payable upon Separation from Service or Retirement to any Participant under the
Plan who is deemed to be a Specified Employee, then such amount will not be paid
during the six (6) month period following such Separation from Service or
Retirement. If the provisions of this Section 6.030 apply to a Participant who
incurs a Separation from Service or Retirement, within the first six (6) months
of the calendar year, then such amount will be paid within the first sixty
(60) days following the close of the calendar year which includes the
Participant’s Separation from Service or Retirement. If the provisions of this
Section 6.030 apply to a Participant who incurs a Separation from Service or
Retirement within the last six (6) months of the calendar year, then such amount
will be paid within the first sixty (60) days after June 30th of the calendar
year following the year in which includes the Participant’s Separation from
Service or Retirement.

13



--------------------------------------------------------------------------------



 



Exhibit 10-h-4
Exhibit A
Annuity Options
Annuity Options:

  (a)   Participants Without a Spouse. The form of annuity payable to a
Participant who does not have a spouse, and who does not otherwise elect shall
be paid in the form of a single life annuity with monthly installments for the
Participant’s life.     (b)   Participants With a Spouse. The forms of annuities
available to participant who is married on his annuity starting date will be a
single life annuity with monthly installments for the Participant’s life and
joint annuities with 60%, 75% or 100% continuation options. The monthly payments
to a Participant shall be reduced by five percent (5%) if the Participant
selects the (60%) continuation option, by percent (10%) if the Participant
selects the seventy-five percent (75%) continuation option, or by fifteen
percent (15%) if the Participant selects the one hundred percent (100%)
continuation option. The amount of the monthly benefit payable to such surviving
spouse shall equal the percentage selected of the reduced monthly benefit
payable to such Participant.

14